TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00762-CV


Walter Lee Hall, Jr., in all other necessary capacity, Appellant

v.

U.S. Bank National Association, as Trustee, on behalf of the Holders of the Asset Backed
Pass-Through Certificates, Series NC 2005-HE4, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-08-009696, HONORABLE J. DAVID PHILLIPS JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Walter Lee Hall, Jr., who is representing himself pro se, filed his notice of
appeal, motion for emergency relief, and motion for stay in December 2008.  In January 2009, we
overruled Hall's motion for emergency relief and motion for stay, as well as his requests for writs
of mandamus, prohibition, and habeas corpus.  In February 2009, we overruled Hall's motion to
reconsider our January ruling.  After communications related to whether Hall had yet requested the
record, the clerk's record was filed on February 18.  On February 26, Hall filed a "motion for
summary disposition of the appeal."  On March 25, appellee filed a motion to dismiss the appeal. 
On April 14, we sent Hall notice that his brief was overdue.  Rather than filing a brief as requested,
on May 13, Hall filed a response stating that he saw "little, if any point in briefing" when the motions
for summary disposition and to dismiss were pending, asking us to extend his filing deadline to
thirty days following our determination of those motions.  On May 28, we sent Hall notice that we
had overruled both motions and that his overdue brief was due no later than June 29, warning him
that a failure to timely file would result in the dismissal of his appeal.  To date, Hall has not
responded to our letter or filed a brief.  We therefore dismiss the appeal for want of prosecution. 
Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   August 14, 2009